
	
		I
		111th CONGRESS
		1st Session
		H. R. 4355
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Labor to make grants to
		  States, units of local government, and Indian tribes to carry out employment
		  training programs.
	
	
		1.Short titleThis Act may be cited as the
			 New Jobs for America Act of
			 2009.
		2.Compensated employment
			 training grants
			(a)AuthorizationSubject to the availability of
			 appropriations for such funds, the Secretary of Labor shall make grants to
			 States, units of local government, and Indian tribes to carry out activities
			 the activities described in subsection (b).
			(b)Use of
			 fundsA recipient of a grant under this Act shall use the grant
			 for the following purposes:
				(1)To seek out
			 unemployed individuals struggling financially whose prior training consisted of
			 skills necessary for a faltering or dying industry.
				(2)To create
			 compensated training programs that offer training in emerging markets and
			 industries (such as green technologies).
				(3)To partner with
			 historically Black colleges and universities and Hispanic serving colleges and
			 universities along with local community college systems to create innovative
			 retraining programs for minorities focused on retooling workers for jobs in the
			 growth sectors of healthcare, biotech, and information technology.
				(4)To partner with
			 cities and non-profit organizations to provide apprenticeships and
			 internships.
				(5)To provide
			 compensation to participants in training programs to temporarily aide in their
			 financial distress.
				(6)To provide access
			 to public healthcare programs for participants.
				(7)To create training
			 programs for ex-offenders in an effort to reduce recidivism.
				(8)To aide newly
			 trained participants in securing employment within the field of their newly
			 acquired expertise.
				(c)ConditionsAs
			 a condition of receiving a grant under this Act, a grant recipient
			 shall—
				(1)comply with
			 nondiscrimination standards of the Civil Rights Act;
				(2)allocate not less
			 than 80 percent of the funding allocated under the grant to wages, benefits,
			 and support activities, including child care services to individuals receiving
			 compensated training under such a grant; and
				(3)institute a
			 program to aide newly trained participants in securing employment in their new
			 area of expertise.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this Act.
			
